Name: Commission Regulation (EC) No 1271/2002 of 12 July 2002 fixing the actual production of olive oil and the unit amount of the production aid for the marketing year 2000/01
 Type: Regulation
 Subject Matter: economic policy;  economic geography;  agricultural structures and production;  marketing;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32002R1271Commission Regulation (EC) No 1271/2002 of 12 July 2002 fixing the actual production of olive oil and the unit amount of the production aid for the marketing year 2000/01 Official Journal L 184 , 13/07/2002 P. 0005 - 0006Commission Regulation (EC) No 1271/2002of 12 July 2002fixing the actual production of olive oil and the unit amount of the production aid for the marketing year 2000/01THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2),Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations(3), as last amended by Regulation (EC) No 1639/98(4), and in particular Article 17a(2) thereof,Whereas:(1) Article 5 of Regulation No 136/66/EEC provides that the unit production aid must be reduced in each Member State where actual production exceeds the guaranteed national quantity referred to in paragraph 3 of that Article. With a view to assessing the extent of the overrun in Spain, France, Greece, Italy and Portugal, account should be taken of the estimates for the production of table olives processed into olive oil, expressed as olive oil equivalent using the relevant coefficients in Commission Decisions 2001/650/EC(5), 2001/649/EC(6), 2001/670/EC(7), 2001/648/EC(8) and 2001/658/EC(9).(2) Article 17a of Regulation (EEC) No 2261/84 provides that, in order to determine the unit amount of the production aid for olive oil that can be paid in advance, the estimated production for the marketing year concerned should be determined. That amount must be fixed at a level that rules out any risk of undue payment to olive growers. The amount also applies to table olives, expressed as olive-oil equivalent. For the marketing year 2001/02, the estimated production and the unit amount of the production aid that can be paid in advance were fixed in Commission Regulation (EC) No 1980/2001(10).(3) Pursuant to Article 17a(2) of Regulation (EEC) No 2261/84, the actual production for which entitlement to aid is recognised must be determined no later than eight months after the end of the marketing year. To that end, in accordance with Article 14(4) of Commission Regulation (EC) No 2366/98(11), as last amended by Regulation (EC) No 2070/2001(12), the individual Member States concerned must inform the Commission by no later than 15 May following each marketing year of the quantity on which the aid is payable in that Member State. According to that information, the quantity on which the aid is payable for the marketing year 2000/01 is 540864 tonnes for Italy, 2247 tonnes for France, 479066 tonnes for Greece, 1074970 tonnes for Spain and 25444 tonnes for Portugal.(4) Confirmation by the Member States that aid is payable on those quantities implies that the controls referred to in Regulations (EEC) No 2261/84 and (EC) No 2366/98 have been carried out. However, fixing actual production on the basis of information from the Member States on the quantities on which aid is payable does not prejudge the conclusions that may be drawn from verification of the accuracy of that information under the accounts clearance procedure.(5) Taking account of the actual production figures, the unit amount of the production aid provided for in the second indent of Article 17a(2) of Regulation (EEC) No 2261/84 payable on the eligible quantities of actual production should also be fixed.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 11. For the marketing year 2000/01, the actual production to be used to calculate the aid for olive oil as referred to in the first indent of Article 17a(2) of Regulation (EEC) No 2261/84 shall be:>TABLE>2. For the marketing year 2000/01, the unit amount of the production aid referred to in the second indent of Article 17a(2) of Regulation (EEC) No 2261/84 payable on the eligible quantities of actual production shall be:>TABLE>Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 208, 3.8.1984, p. 3.(4) OJ L 210, 28.7.1998, p. 38.(5) OJ L 229, 25.8.2001, p. 20.(6) OJ L 229, 25.8.2001, p. 16.(7) OJ L 235, 4.9.2001, p. 16.(8) OJ L 229, 25.8.2001, p. 12.(9) OJ L 231, 29.8.2001, p. 16.(10) OJ L 270, 11.10.2001, p. 15.(11) OJ L 293, 31.10.1998, p. 50.(12) OJ L 280, 24.10.2001, p. 3.